UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6759



KRISTOPHER S. KOLLYNS,

                                            Plaintiff - Appellant,

          versus

WILLIAM D. CATOE; PARKER EVATT; JIM HARVEY; P.
E. MCCLEOD; PEG BELL; E. S. ROBINSON; SHARON
THAMES; ROBERT E. WARD; WILLIAM C. WALLACE;
GEORGE MARTEN, III; TERRY BROOKS; S. R.
WITKOWSKI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-94-2314-3-17-BC)


Submitted:   February 27, 1997            Decided:   March 11, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristopher S. Kollyns, Appellant Pro Se. Charles Elford Carpenter,
Jr., RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Columbia, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Kollyns v. Catoe, No. CA-
94-2314-3-17-BC (D.S.C. Apr. 30, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2